Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12, 13 of copending Application No. 17/361466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same thing with minor rewording. See mapping below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/361455
17/361446
1. An image supply device that outputs an image signal, the image supply device comprising:
A display device comprising:
a display section configured to display an image;

an interface circuit configured to output the image signal to a display device different from the image supply device; 
an interface circuit to which an image signal corresponding to a first image is input from an image supply device;

an integrated circuit configured to generate a second image obtained by reducing visibility of the first image;
an integrated circuit configured to generate a second image obtained by
reducing visibility of the first image based on the image signal; and

and a processor programmed to, when a first condition is satisfied, cause the interface circuit to output a second image signal based on the second image and, when a second condition is satisfied, cause the interface circuit to output a first image signal based on the first image.
a processor programmed to, when a first condition is satisfied, cause the
display section to display the second image and, when a second condition is satisfied, cause
the display section to display the first image wherein,


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an image, a reduced visibility version of the image, and choosing which of the two to display. The limitations related to the first and second conditions, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, this claim encompasses the user manually choosing which condition is satisfied. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.
The claim recites an  additional element – using a processor and circuits. The processor/circuits in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim recites an additional element – generating a second image from a first image. The image creation is recited at a high-level of generality and includes reduced visibility, which is applying a mathematical algorithm to an existing image.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to choose conditions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Claims 1-11 recites the limitation "the first image”, where a first image has not been introduced.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka U.S. Patent/PG Publication 20120105317.
Regarding claim 1:
 An image supply device that outputs an image signal, the image supply device comprising: (Oka [0025] FIG. 2 is a block diagram illustrating a schematic configuration of functions of the mobile electronic device as illustrated in FIG. 1.).
 an interface circuit configured to output the image signal to a display device different from the image supply device (Oka [0026] The control unit 22 is a processor such as a CPU (Central Processing Unit) that integrally controls an overall operation of the mobile electronic device 10. That is, the control unit 22 controls the operations of the transmitter/receiver 26, the sound processor 30, the display unit 32, and the like so that the various processes of the mobile electronic device 10 are executed in an appropriate sequence according to the operation of the operating unit 28 and software stored in the storage unit 24 of the mobile electronic device 10.).
 an integrated circuit configured to generate a second image obtained by reducing visibility of the first image (Oka [0051] In the examples illustrated in FIG. 4 and FIG. 5, the image that the operator does not want to expose is not projected, that is, the image is skipped, however, the image that the operator does not want to expose may be subjected to a blurring process. The blurring process is specifically explained below with reference to FIG. 6. FIG. 6 is an explanatory diagram illustrating another example of images displayed on the display unit 32 of the mobile electronic device and images projected by the projector 34 thereof.).
 and a processor programmed to, when a first condition is satisfied, cause the interface circuit to output a second image signal based on the second image and, (Oka [0053] Thereafter, the operator operates so as to switch the display of the display unit 32, and the second image is thereby displayed. At this time, when the operator determines that he/she does not want to expose the image displayed on the display unit 32, then the operator presses the Hide button. When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process.)
when a second condition is satisfied, cause the interface circuit to output a first image signal based on the first image (Oka [0042] When it is determined at Step S18 that the given time has passed (Yes), the control unit 22 acquires the display image from the storage unit 24 and causes the projector 34 to project the display image, at Step S20. That is, when it is determined at Step S18 that the skip instruction has not been input even if the given time has passed, the control unit 22 decodes the image information stored in the storage unit 24 at Step S14, and causes the projector 34 to project the decoded image which is displayed on the display unit 32 at Step S12.).
Oka discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 2:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  wherein the first condition is that the processor determines that the display device is coupled to the interface circuit (Oka [0052]-[0053] As illustrated in FIG. 6, when the process is started, the mobile electronic device 10 causes the display unit 32 to display the first image. At this time, however, the mobile electronic device 10 causes the projector 34 not to display any image.).
Regarding claim 3:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  wherein the first condition is that the processor determines that the interface circuit starts the output of the image signal to the display device (Oka [0052]-[0053] As illustrated in FIG. 6, when the process is started, the mobile electronic device 10 causes the display unit 32 to display the first image. At this time, however, the mobile electronic device 10 causes the projector 34 not to display any image.).
Regarding claim 4:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  further comprising a receiving section configured to receive a control signal from the display device, wherein the first condition is that the receiving section receives a control signal indicating that the display device starts display based on the image signal output by the interface circuit (Oka [0054] Thereafter, when the given time (first predetermined time) has passed since the display of the second image on the display unit 32, the control unit 22 causes the projector 34 to project the second image. At this time, the image projected by the projector 34 is the image having been subjected to the blurring process as illustrated in FIG. 6, so that the observer cannot recognize what the original image is like. Thereafter, the operator switches the image displayed on the display unit 32 to the third image while viewing the image displayed on the display unit 32. The operator repeats such operations, and when an image determined that it can be projected by the projector 34 is displayed on the display unit 32, the operator presses the Back button and ends the blurring process. The image displayed on the display unit 32 after the end of the blurring process is displayed by the projector 34, after the given time has passed, similarly to the state where the image is displayed on the display unit 32, that is, in the state where the image is not subjected to the blurring process.).
Regarding claim 5:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  wherein the second condition is that a first period elapses after the first condition is satisfied (Oka [0052] As illustrated in FIG. 6, when the process is started, the mobile electronic device 10 causes the display unit 32 to display the first image. At this time, however, the mobile electronic device 10 causes the projector 34 not to display any image. When the given time (first predetermined time) has passed while no skip instruction is input in this state, an image displayed as the first image on the display unit 32 is also projected to the projector 34.).
Regarding claim 6:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  further comprising a reception section configured to receive operation, wherein the second condition is that, after a first period elapses after the first condition is satisfied, the reception section further receives operation for instructing to output the first image signal (Oka [0042] When it is determined at Step S18 that the given time has passed (Yes), the control unit 22 acquires the display image from the storage unit 24 and causes the projector 34 to project the display image, at Step S20. That is, when it is determined at Step S18 that the skip instruction has not been input even if the given time has passed, the control unit 22 decodes the image information stored in the storage unit 24 at Step S14, and causes the projector 34 to project the decoded image which is displayed on the display unit 32 at Step S12.).
Regarding claim 7:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  further comprising a reception section configured to receive operation, wherein when a first period elapses in a state in which the reception section does not receive operation for inputting the output of the second image signal after the first condition is satisfied, the processor determines that the second condition is satisfied, and when the reception section receives operation for instructing to output the second image signal before the first period elapses after the first condition is satisfied, the processor causes the interface circuit to continue the output of the second image signal (Oka [0054] Thereafter, when the given time (first predetermined time) has passed since the display of the second image on the display unit 32, the control unit 22 causes the projector 34 to project the second image. At this time, the image projected by the projector 34 is the image having been subjected to the blurring process as illustrated in FIG. 6, so that the observer cannot recognize what the original image is like. Thereafter, the operator switches the image displayed on the display unit 32 to the third image while viewing the image displayed on the display unit 32. The operator repeats such operations, and when an image determined that it can be projected by the projector 34 is displayed on the display unit 32, the operator presses the Back button and ends the blurring process. The image displayed on the display unit 32 after the end of the blurring process is displayed by the projector 34, after the given time has passed, similarly to the state where the image is displayed on the display unit 32, that is, in the state where the image is not subjected to the blurring process.).
Regarding claim 11:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka further teaches  wherein the processor is capable of switching an operation state of the image supply device to a first operation state and a second operation state, when the image supply device is in the first operation state, the processor causes the interface circuit to output the second image signal when the first condition is satisfied, and when the image supply device is in the second operation state, the processor causes the interface circuit to output the first image signal without causing the interface circuit to output the second image signal 
There is a prima facie case of obviousness since the limitation is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. C. Rearrangement of Parts In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Oka teaches if A then B or if C then D. Claim 11 recites if A then D or if B then C. These are the same input and output values, merely rearranged. It would be obvious to try since there are limited inputs and outputs in the situation, and there is a reasonable expectation of success since the same inputs and outputs are being used. 
Regarding claim 12:
 A display system comprising:  a display device including a display section (Oka [0025] FIG. 2 is a block diagram illustrating a schematic configuration of functions of the mobile electronic device as illustrated in FIG. 1.).
 and an image supply device configured to output an image signal to the display device, the image supply device including:  an interface circuit configured to output the image signal to the display device (Oka [0026] The control unit 22 is a processor such as a CPU (Central Processing Unit) that integrally controls an overall operation of the mobile electronic device 10. That is, the control unit 22 controls the operations of the transmitter/receiver 26, the sound processor 30, the display unit 32, and the like so that the various processes of the mobile electronic device 10 are executed in an appropriate sequence according to the operation of the operating unit 28 and software stored in the storage unit 24 of the mobile electronic device 10.).
 an integrated circuit configured to generate a second image obtained by reducing visibility of the first image (Oka [0051] In the examples illustrated in FIG. 4 and FIG. 5, the image that the operator does not want to expose is not projected, that is, the image is skipped, however, the image that the operator does not want to expose may be subjected to a blurring process. The blurring process is specifically explained below with reference to FIG. 6. FIG. 6 is an explanatory diagram illustrating another example of images displayed on the display unit 32 of the mobile electronic device and images projected by the projector 34 thereof.).
 and a processor configured to, when a first condition is satisfied, cause the interface circuit to output a second image signal based on the second image and, (Oka [0053] Thereafter, the operator operates so as to switch the display of the display unit 32, and the second image is thereby displayed. At this time, when the operator determines that he/she does not want to expose the image displayed on the display unit 32, then the operator presses the Hide button. When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process.)
 when a second condition is satisfied, cause the interface circuit to output a first image signal based on the first image (Oka [0042] When it is determined at Step S18 that the given time has passed (Yes), the control unit 22 acquires the display image from the storage unit 24 and causes the projector 34 to project the display image, at Step S20. That is, when it is determined at Step S18 that the skip instruction has not been input even if the given time has passed, the control unit 22 decodes the image information stored in the storage unit 24 at Step S14, and causes the projector 34 to project the decoded image which is displayed on the display unit 32 at Step S12.).
Oka discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 13:
 An image output method comprising: (Oka [0026] The control unit 22 is a processor such as a CPU (Central Processing Unit) that integrally controls an overall operation of the mobile electronic device 10. That is, the control unit 22 controls the operations of the transmitter/receiver 26, the sound processor 30, the display unit 32, and the like so that the various processes of the mobile electronic device 10 are executed in an appropriate sequence according to the operation of the operating unit 28 and software stored in the storage unit 24 of the mobile electronic device 10.).
 generating a second image obtained by reducing visibility of the first image (Oka [0051] In the examples illustrated in FIG. 4 and FIG. 5, the image that the operator does not want to expose is not projected, that is, the image is skipped, however, the image that the operator does not want to expose may be subjected to a blurring process. The blurring process is specifically explained below with reference to FIG. 6. FIG. 6 is an explanatory diagram illustrating another example of images displayed on the display unit 32 of the mobile electronic device and images projected by the projector 34 thereof.).
 outputting a second image signal based on the second image when a first condition is satisfied (Oka [0053] Thereafter, the operator operates so as to switch the display of the display unit 32, and the second image is thereby displayed. At this time, when the operator determines that he/she does not want to expose the image displayed on the display unit 32, then the operator presses the Hide button. When detecting that the Hide button is pressed, the control unit 22 subjects the second image to the blurring process.)
 and outputting a first image signal based on the first image when a second condition is satisfied (Oka [0042] When it is determined at Step S18 that the given time has passed (Yes), the control unit 22 acquires the display image from the storage unit 24 and causes the projector 34 to project the display image, at Step S20. That is, when it is determined at Step S18 that the skip instruction has not been input even if the given time has passed, the control unit 22 decodes the image information stored in the storage unit 24 at Step S14, and causes the projector 34 to project the decoded image which is displayed on the display unit 32 at Step S12.).
Oka discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka U.S. Patent/PG Publication 20120105317 in view of Blumenau U.S. Patent/PG Publication 5664216.
Regarding claim 8:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka does not teach additional filters. In a related field of endeavor, Blumenau teaches:
wherein the integrated circuit applies mosaic processing to the first image to thereby generate the second image (Blumenau C8 L8-35 There are many types of filter processes, some of which are: add depth, anti-alias, backwards (audio and/or video), bend, blur, boost, brightness/contrast, camera blur, clip, cut, center, compress, decompress, make bold, make underlined, change point size, justify, cut text, set text color, set text font, color balance, color offset, color pass, color replace, convolution kernel, crop, crystallize, echo, emboss, extract, field interpolate, find edges, gamma correction, Gaussian blur, Gaussian sharpen, ghosting, horizontal flip, hue and'saturation, image pan, invert, levels, mesh warp, mosaic, pinch, pointillize, posterize, posterize time, radial blur, replicate, resize, ripple, roll, rotate 2D, rotate 3D, offset 2D, offset 3D, resize, sharpen, sharpen edges, shift, speed up, slow down, spherize, tiles, tint, twirl, vertical flip, video noise, wave, zigzag, graphic pen, dry brush, poster edges, dark strokes, charcoal, fresco, film grain, spatter, chalk and charcoal, emboss, ripple, smudge stick, chrome, mosaic, craquelure, watercolor, accented edges, diffuse glow, palette knife, sprayed strokes, angled strokes, glowing edges, patchwork, stamp, bas relief, grain, photocopy, texturizer, colored pencil, note paper, rough pastels and underpainting. Some of the above can also be used for single frames, photographs or other static graphical images. Audio related filter processes include: amplify, backwards, bender, echo, emphasize, envelope, filter, flanger, noise gate, reverb, shift pitch, smooth, tempo, and FM synthesis. The present invention is not limited to the filters listed here.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use other filters as taught by Blumenau. The rationale for doing so would have been that it is a simple substitution of one well-known filter for another, where the first image is the same and the output is a filtered version of the first image. Therefore it would have been obvious to combine Blumenau with Oka to obtain the invention.
Regarding claim 9:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka does not teach additional filters. In a related field of endeavor, Blumenau teaches:wherein the integrated circuit applies shading processing to the first image to thereby generate the second image (Blumenau C8 L8-35 There are many types of filter processes, some of which are: add depth, anti-alias, backwards (audio and/or video), bend, blur, boost, brightness/contrast, camera blur, clip, cut, center, compress, decompress, make bold, make underlined, change point size, justify, cut text, set text color, set text font, color balance, color offset, color pass, color replace, convolution kernel, crop, crystallize, echo, emboss, extract, field interpolate, find edges, gamma correction, Gaussian blur, Gaussian sharpen, ghosting, horizontal flip, hue and'saturation, image pan, invert, levels, mesh warp, mosaic, pinch, pointillize, posterize, posterize time, radial blur, replicate, resize, ripple, roll, rotate 2D, rotate 3D, offset 2D, offset 3D, resize, sharpen, sharpen edges, shift, speed up, slow down, spherize, tiles, tint, twirl, vertical flip, video noise, wave, zigzag, graphic pen, dry brush, poster edges, dark strokes, charcoal, fresco, film grain, spatter, chalk and charcoal, emboss, ripple, smudge stick, chrome, mosaic, craquelure, watercolor, accented edges, diffuse glow, palette knife, sprayed strokes, angled strokes, glowing edges, patchwork, stamp, bas relief, grain, photocopy, texturizer, colored pencil, note paper, rough pastels and underpainting. Some of the above can also be used for single frames, photographs or other static graphical images. Audio related filter processes include: amplify, backwards, bender, echo, emphasize, envelope, filter, flanger, noise gate, reverb, shift pitch, smooth, tempo, and FM synthesis. The present invention is not limited to the filters listed here.) since at least changing brightness is a form of shading.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use other filters as taught by Blumenau. The rationale for doing so would have been that it is a simple substitution of one well-known filter for another, where the first image is the same and the output is a filtered version of the first image. Therefore it would have been obvious to combine Blumenau with Oka to obtain the invention.
Regarding claim 10:
 The image supply device according to claim 1, has all of its limitations taught by Oka. Oka does not teach additional filters. In a related field of endeavor, Blumenau teaches: wherein the integrated circuit applies warping processing to the first image to thereby generate the second image (Blumenau C8 L8-35 There are many types of filter processes, some of which are: add depth, anti-alias, backwards (audio and/or video), bend, blur, boost, brightness/contrast, camera blur, clip, cut, center, compress, decompress, make bold, make underlined, change point size, justify, cut text, set text color, set text font, color balance, color offset, color pass, color replace, convolution kernel, crop, crystallize, echo, emboss, extract, field interpolate, find edges, gamma correction, Gaussian blur, Gaussian sharpen, ghosting, horizontal flip, hue and'saturation, image pan, invert, levels, mesh warp, mosaic, pinch, pointillize, posterize, posterize time, radial blur, replicate, resize, ripple, roll, rotate 2D, rotate 3D, offset 2D, offset 3D, resize, sharpen, sharpen edges, shift, speed up, slow down, spherize, tiles, tint, twirl, vertical flip, video noise, wave, zigzag, graphic pen, dry brush, poster edges, dark strokes, charcoal, fresco, film grain, spatter, chalk and charcoal, emboss, ripple, smudge stick, chrome, mosaic, craquelure, watercolor, accented edges, diffuse glow, palette knife, sprayed strokes, angled strokes, glowing edges, patchwork, stamp, bas relief, grain, photocopy, texturizer, colored pencil, note paper, rough pastels and underpainting. Some of the above can also be used for single frames, photographs or other static graphical images. Audio related filter processes include: amplify, backwards, bender, echo, emphasize, envelope, filter, flanger, noise gate, reverb, shift pitch, smooth, tempo, and FM synthesis. The present invention is not limited to the filters listed here.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use other filters as taught by Blumenau. The rationale for doing so would have been that it is a simple substitution of one well-known filter for another, where the first image is the same and the output is a filtered version of the first image. Therefore it would have been obvious to combine Blumenau with Oka to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616